                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 KYLE BRANDON RICHARDS,
                                                Case No. 2:19-cv-12742
             Petitioner,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.

 DANIEL LESATZ,

             Respondent.
                                     /

           OPINION AND ORDER DENYING HABEAS
   PETITION [1], DENYING A CERTIFICATE OF APPEALABILITY,
AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

      On September 19, 2019, Kyle Brandon Richards ("Petitioner"), a state prisoner

confined at the Baraga Maximum Correctional Facility in Baraga, Michigan, filed his

pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF 1.

Petitioner challenges the Michigan Parole Board's decision to deny him parole. See

id. at 1. He alleges that the parole board based its decision on: (1) an "inaccurate and

clearly erroneous offense and conduct evaluation," (2) "erroneous and inaccurate

statistical guideline scoring," and (3) "insufficient and inaccurate mental health

information," all in violation of his constitutional rights. Id.

                                 LEGAL STANDARD

      Promptly after a prisoner files a habeas petition, the Court must undertake a

preliminary review of the petition to determine whether "it plainly appears from the

face of the petition and any attached exhibits that the petitioner is not entitled to

relief in the district court." Rule 4, Rules Governing § 2254 Cases. If, after



                                            1
preliminary consideration, the Court determines that the petition "should be

dismissed for lack of merit on its face," the Court has a duty to "screen out" the

petition by dismissing it. Id.; Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970).

A Court must dismiss petitions if they "raise legally frivolous claims" or if they

contain "factual allegations that are palpably incredible or false." See Carson v.

Burke, 178 F.3d 434, 436–37 (6th Cir. 1999).

                                     DISCUSSION

I.    Sufficiency of the Habeas Petition

      Here, after undertaking the review required by Rule 4, the Court concludes

that the petition must be denied. "There is no constitutional or inherent right of a

convicted person to be conditionally released before the expiration of a valid

sentence." Greenholtz v. Inmates of Nebraska Penal and Corr. Complex, 442 U.S. 1, 7

(1979); see also Gavin v. Wells, 914 F.2d 97, 98 (6th Cir. 1990) ("It is clear that state

prisoners have no federal constitutional right to parole.") Although the Michigan

Parole Board "may have been required to follow their own procedural statutes and

regulations on parole . . . as a matter of state law," there is no "viable legal theory by

which Michigan state authorities are required to follow such procedural rules as a

matter of federal due process." Sweeton v. Brown, 27 F.3d 1162, 1165 (6th Cir. 1994)

(en banc) (emphasis in original); see also Crump v. Lafler, 657 F.3d 393, 404 (6th Cir.

2011) (holding that "Michigan's 1996 amendments did not affect the holding in

Sweeton" and that there is still "no 'legitimate claim of entitlement to' parole" and

therefore "no liberty interest in parole").




                                              2
      Because Petitioner has no protected liberty interest in parole, he cannot

establish that the Michigan Parole Board's decision denying him parole violated his

constitutional rights. Additionally, Petitioner neither alleges nor establishes that he

is being held beyond the expiration of his sentences. It is clear from the face of his

pleading that he fails to state a claim upon which federal habeas relief may be

granted. The Court must therefore deny the petition.

II.   Potential Civil Rights Claims

      The Court notes that a prisoner may challenge the procedures used by a parole

board to deny him parole under 42 U.S.C. § 1983 after exhausting available state

remedies. See Wilkinson v. Dotson, 544 U.S. 74, 82–83 (2005); Thomas v. Eby, 481

F.3d 434, 439–40 (6th Cir. 2007) (plaintiff's challenge to parole procedures may

proceed under § 1983 because it does not automatically imply a shorter sentence). To

the extent that Richards seeks to challenge the parole procedures and requests a new

parole hearing, he must bring any such claims in a properly-filed civil rights action.

The requirements for pursuing a civil rights action in federal court differ from those

for pursuing a habeas proceeding. For example, a plaintiff in a civil rights action must

pay a $350.00 filing fee and a $50.00 administrative fee versus a $5.00 filing fee for a

habeas action. Petitioner may not circumvent those requirements by filing a joint or

hybrid action. Accordingly, the Court dismisses without prejudice any potential civil

rights claims. The Court makes no determination as to the merits of any such claims.




                                           3
III.   Certificate of Appealability and Leave to Proceed IFP on Appeal

       Before Richards may appeal the Court's decision, a certificate of appealability

must issue. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A certificate of

appealability may issue "only if the applicant has made a substantial showing of the

denial of a constitutional right." 28 U.S.C. § 2253(c)(2). When a court denies relief on

the merits, the substantial showing threshold is met if the petitioner demonstrates

that reasonable jurists would find the district court's assessment of the constitutional

claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000). "A petitioner

satisfies this standard by demonstrating that . . . jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further." Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003). When a court denies relief on procedural grounds,

the court should nonetheless issue a certificate of appealability if "jurists of reason

would find it debatable whether the petitioner states a valid claim of the denial of a

constitutional right" and "jurists of reason would find it debatable whether the court

was correct in its procedural ruling." Slack, 529 U.S. at 484.

       Here, Petitioner fails to make a substantial showing of the denial of a

constitutional right as to his habeas claims or that jurists of reason would find the

Court's procedural ruling as to any potential civil rights claims debatable. The Court

will therefore deny Petitioner a certificate of appealability

       Lastly, the Court concludes that Petitioner should not be allowed to proceed in

forma pauperis on appeal because an appeal cannot be taken in good faith. See Fed.

R. App. P. 24(a)(3).




                                           4
                                     ORDER

      WHEREFORE, it is hereby ORDERED that the petition for a writ of habeas

corpus [1] is DENIED.

      IT IS FURTHER ORDERED that any potential civil rights claims are

DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that leave to proceed in forma pauperis on

appeal is DENIED.

      SO ORDERED.


                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: September 30, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 30, 2019, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                        5
